DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, application no. 2015/0288483, hereinafter known as Sun in view of Fazel, et al, application no. 2017/0251430, hereinafter known as Fazel. 

As to claim 1, Sun dicloses a method for selecting a user signature vector, applied to a terminal,  comprising: acquiring a measurement result of an actual channel state of a terminal (Sun, [0030], taking channel measurements); determining, based on the measurement result and a preset measurement threshold, a measurement result interval to which the measurement result belongs (Sun, [0030], table 1, 2 and 3  associating measurement with a list of ranges); determining, based on a preset correspondence between measurement result intervals and user signature vector sets, a candidate user signature vector set corresponding to the measurement result interval to which the measurement result belongs, wherein the candidate user signature vector set comprises one or more user signature vectors; and selecting the user signature vector from the candidate user signature vector set (Sun, [0003]-[0011], Table 1, 2, 3, [0031]-[0033], Signal pattern chosen from plural patterns based on channel estimate and Modulation). Sun does not expressly disclose however Fazel dicloses in a scenario of grant-free non-orthogonal uplink transmission (Fazel, [0049], initial grant-free uplink communication with the network by terminal as well known in the art). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sun to include the limitations of in a scenario of grant-free non-orthogonal uplink transmission as taught by Fazel. Use of grant-free uplink communication by known in the art for terminal to initially associate with the network when no communication resources are provisioned yet for the terminal. 

As to claim 2, Sun discloses spreading an information bit to one or more resources based on the selected user signature vector (Sun, [0030], information bit in transportation block determined)

As to claim 3, Sun disclose wherein the user signature vector is generated through one or any combination of spreading, multidimensional constellation modulation, an interleaving pattern or a power distribution factor (Sun, [0009], Signature pattern determined with QAM technique). 

As to claim 4, Sun disclose wherein the preset measurement threshold is notified by a network side (Sun, [0031], measurement ranges determined as part of network design).   

As to claim 5, Sun discloses wherein the preset correspondence between the measurement result intervals and the user signature vector sets is determined in a protocol or notified by a network side (Sun, table 1, 2 and 3, measurement intervals associated with protocol).  

As to claim 6, Sun dicloses wherein in a case that different user signature vectors have different diversities, a user signature vector having a high diversity corresponds to an interval for a poor measurement result (Sun, [0036]-[0037], signal density based on channel measurement, low channel quality being associating with high signal density).

As to claims 10-15, the claims are rejected as applied to claims 1-6 above by Sun in view of Fazel. 

As to claim 20, the claim is rejected as applied to claim 1 above by Sun in view of Fazel. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Fazel and further in view of Kim et al, application no. 2012/0214538, hereinafter known as Kim. 

As to claim 9, Sun and Fazel disclose the method according to claim 1. Sun and Fazel do not expressly disclose however Kim discloses wherein the measurement result is acquired through any of path loss measurement, downlink signal receiving power measurement, downlink signal receiving quality measurement, downlink channel state measurement, signal-to-noise ratio measurement or signal-to-interference-plus-noise ratio measurement; in a case of utilizing path loss measurement, the greater a measurement value is, the worse the measurement result is; and in a case of utilizing downlink signal receiving power measurement, downlink signal receiving quality measurement, downlink channel state measurement, signal-to-noise ratio measurement or signal-to-interference-plus-noise ratio measurement, the smaller a measurement value is, the worse the measurement result is (Kim, [0065], pathloss of channel estimation where greater the pathloss the worst the channel measurement result). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sun and Fazel to include the limitations of wherein the measurement result is acquired through any of path loss measurement, downlink signal receiving power measurement, downlink signal receiving quality measurement, downlink channel state measurement, signal-to-noise ratio measurement or signal-to-interference-plus-noise ratio measurement; in a case of utilizing path loss measurement, the greater a measurement value is, the worse the measurement result is; and in a case of utilizing downlink signal receiving power measurement, downlink signal receiving quality measurement, downlink channel state measurement, signal-to-noise ratio measurement or signal-to-interference-plus-noise ratio measurement, the smaller a measurement value is, the worse the measurement result is as taught by Kim.  Pathloss is known channel metric determined in the art in the process of getting a channel estimate. 

As to claim 18, the claim is rejected as applied to claim 9 above by Sun in view of Fazel and further in view of Kim.

Allowable Subject Matter

Claims 7, 8, 16 and17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. 
Examiner representative recites on page 10 of the remarks:
That is, in the method of claim 1, the user signature vector is selected by the terminal itself; and a base station does not need to perform related scheduling. 
The Office Action cites Sun in support of the rejections to claim 1. However, neither the cited portion nor any other portion of Sun discloses or suggests the method of claim 1. 
Specifically, the cited portion of Sun mainly relates to selecting modulation coding scheme (MCS) according to channel quality information during scheduling of a base station. 
For example, Sun discloses that the base station searching for a reference signal pattern and modulation coding scheme in a modulation coding and reference signal pattern scheme (MCPS) look-up table according to feedback information. 
 
in the preamble of the claim.  Recitations in the preamble of a claim “has the import that the claim as whole would suggests for it” See, e.g., Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). The body of the claim does not further recite the terminal performing the method only that a measurement of channel state of the terminal is determined. The method is not recited as being performed by a Terminal, base station or otherwise.  

Furthermore, Sun et al in paragraph 30 teaches that the method of determining MCS for communication is determined and suggested by the terminal to the base station based on measurement of the channel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/Robert C Scheibel/            Primary Examiner, Art Unit 2467                                                                                                                                                                                            
April 22, 2021